DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Figs. 5 and 6, and 
Figs. 7 and 8.
The species are independent or distinct because the figures directed to the different species depict the mutually exclusive characteristics of such species (e.g., correcting by generating updated values for both blood pressure and autoregulation limits is not contemplated. Either one or the other is performed). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 6-12, and 16-21 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Ryan Kobs (Reg. # 68,237) on 04/08/2021 a provisional election was made without traverse to prosecute the invention of specie b. (Figs. 7 and 8), corresponding to claims 3-5, 14, and 15. Affirmation of this election must be made by applicant in replying to this Office action. Claims 2, 13, and 22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected specie. Therefore, claims 1, 3-12, and 14-21 are currently under consideration.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 

Specification
The disclosure is objected to because of the following informalities: in ¶¶s 0082 and 0083 of the specification as filed, ULA is labeled as both 402 and 404, where it should only be labeled as 404 and 402 should be labeled as LLA.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 9, and 20 are objected to because of the following informalities: 
Regarding claim 1, the recitation of “a first time;” in line 3 should instead read --a first time; and--.
Regarding claim 9, the recitation of “wherein the difference comprises a difference rate” in line 1 should instead recite --wherein the difference value comprises a difference in rate--.
Regarding claim 20, the recitation of “value;” in line 11 should instead recite --value; and--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 6-8, 16, and 17, there is insufficient antecedent basis for the recitations of “determining that the second blood pressure exceeds the threshold value” and “determining that the second blood pressure is greater than or equal to the threshold value.” Claims 1 and 12 recite a second blood pressure value, not a second blood pressure. Further, claims 1 and 12 compare the difference value between the first and second blood pressure values to a threshold. It is unclear how a second blood pressure (or second blood pressure value), which is only part of the difference calculation, can be compared to this same threshold. The second blood pressure value on its own would be higher or lower than the difference value, so it is unclear that the same threshold is appropriate. For purposes of examination, these limitations will be interpreted as comparing the difference value to the threshold, rather than the second blood pressure value on its own to the threshold, as supported by e.g. Fig. 8 and ¶ 0052 of the specification as filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-12, and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1 and 3-11 are directed to a “device,” which describes one of the four statutory categories of patentable subject matter, i.e., a machine. Claims 12 and 14-19 are directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process. Claims 20 and 21 are directed to a “system,” which describes one of the four statutory categories of patentable subject matter, i.e., a machine.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claims 1, 12, and 20 recite (“set forth” or “describe”) the abstract idea of a mental process, substantially as follows: 
determine a difference value between the first blood pressure value and the second blood pressure value; determine that the difference value is greater than or equal to a threshold value; responsive to determining that the difference value is greater than or equal to the threshold value, generate an offset value that compensates for the difference value; generate, based on the offset value and subsequently received blood pressure values representative of the blood pressure of the patient sensed after the second time, at least one updated parameter value; or
determine a difference value between the first blood pressure value and the second blood pressure value; determine that the difference value is greater than or equal to a threshold value.
The determining and generating steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to visually observe the first and second blood pressure values, they would be able to make the determinations and generations mentally. There is nothing to suggest an undue level of complexity in any of the steps. Therefore, a person would be able to perform the calculations mentally or with pen and paper.
Prong Two: Claims 1, 12, and 20 do not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. processing circuitry for processing data), and
add insignificant extra-solution activity (the pre-solution activity of: storing a first blood pressure value and receiving a second blood pressure value; using generic data-gathering components (e.g. a memory and processing circuitry - recited at a high level of generality); the post-solution activity of: outputting the at least one updated parameter value and controlling a 
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The generated at least one updated parameter value is not taken out of the abstract realm in claims 1 and 12 because its output can merely be a calculation and not e.g. display. Therefore, no diagnostic benefit is realized. Further, the display in claim 20 is merely seen as post-solution activity instead of a practical application of the abstract idea because no improvement to the technology is evident (the specification does not describe that indicating some values as inaccurate is a technological improvement). Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1, 12, and 20 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. Further, there is no evidence that the additional elements or combinations of elements include specific limitations that are not well-understood, routine, or conventional activity previously known to the industry. E.g. it is not evident that the pre-solution data-gathering activity is performed in a meaningfully unconventional way.
Dependent Claims
The dependent claims (all except for claim 4) merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe the abstract idea (e.g. wherein the at least one updated parameter comprises an updated lower limit of autoregulation or an updated upper limit of autoregulation, and wherein the generating uses the offset value to obtain the updated values (claims 3 and 14), wherein the updated values are generated based on particular measured blood pressure values and downweighted values (claims 5 and 15), wherein the difference is a difference rate of change and the threshold is a threshold rate of change (claim 9), comparing the movement signal to a 
further describe the pre-solution activity (or the structure used in for such activity) (e.g. receiving a movement signal (claims 10 and 18), etc.), and
further describe the post-solution activity (e.g. controlling a user interface to present a notification or warning (claims 6, 8, and 16), displaying information in greyscale and color (claims 7, 17, and 21), and displaying the updated parameter value using a display device (claims 11 and 19), etc.).
With respect to claim 4, it is patent eligible because the claim is directed to a practical application of the abstract idea (updating LLA and ULA values based on the offset can be considered an improvement to the technology as described in e.g. ¶ 0027 of the specification as filed), and the display realizes the practical application. Claims 6-8, 11, 16, 17, 19, and 21 each recite data display or output of a warning or notification, but these are seen as merely post-solution activity since the claims are not directed to the improvement to the technology. While claims 3, 5, 14, and 15 attempt to capture the improvement to the technology, it remains in a processing “black box” such that the improvement is not actually realized and is therefore considered part of the mental process. 
Taken alone and in combination, the additional elements of the dependent claims (except for claim 4) do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2012/0136605 (“Addison”).
Regarding claim 1, Addison discloses [a] device comprising: a memory configured to store a first blood pressure value representative of a blood pressure of a patient sensed by a blood pressure sensor at a first time (¶ 0107 describes a memory device containing a database of stored values 700, which are shown in Fig. 7 as including BP data 704. ¶¶s 0049 and 0050 describe stored reference blood pressure measurements which are obtained by any invasive or non-invasive blood pressure measuring system, such as that shown in Fig. 1); processing circuitry (Fig. 3 and ¶ 0077, processor 312. Note that ¶ 0082 describes system 300 as able to be incorporated into system 10) configured to: receive a second blood pressure value representative of the blood pressure of the patient sensed by the blood pressure sensor at a second time (¶ 0128 describes determining blood pressure and ¶¶s 0129 and 0130 describe comparing it with a stored constant or a historical value. This makes the reference/historic blood pressure value the first blood pressure value and the currently determined blood pressure value the second blood pressure value); determine a difference value between the first blood pressure value and the second blood pressure value (¶ 0130 describes determining a change in the values based on a difference between the current measurement and the historical measurement); determine that the difference value is greater than or equal to a threshold value (¶¶s 0130 and 0131 describe comparing the difference to a threshold of e.g. one standard deviation and determining that a change is present if the difference is greater than the threshold); responsive to determining that the difference value is greater than or equal to the threshold value, generate an offset value that compensates for the difference value (¶¶s 0130 and 0131 describe 
Regarding claim 12, Addison discloses [a] method comprising: storing, by a memory, a first blood pressure value representative of a blood pressure of a patient sensed by a blood pressure sensor at a first time (¶ 0107 describes a memory device containing a database of stored values 700, which are shown in Fig. 7 as including BP data 704. ¶¶s 0049 and 0050 describe stored reference blood pressure measurements which are obtained by any invasive or non-invasive blood pressure measuring system, such as that shown in Fig. 1); receiving, by processing circuitry (Fig. 3 and ¶ 0077, processor 312. Note that ¶ 0082 describes system 300 as able to be incorporated into system 10), a second blood pressure value representative of the blood pressure of the patient sensed by the blood pressure sensor at a second time (¶ 0128 describes determining blood pressure and ¶¶s 0129 and 0130 describe comparing it with a stored constant or a historical value. This makes the reference/historic blood pressure value the first blood pressure value and the currently determined blood pressure value the second blood pressure value); determining, by the processing circuitry, a difference value between the first blood pressure value and the second blood pressure value (¶ 0130 describes determining a change in the values based on a difference between the current measurement and the historical measurement); determining, by the processing circuitry, that the difference value is greater than or equal to a threshold value (¶¶s 0130 and 0131 describe comparing the difference to a threshold of e.g. one standard deviation and determining that a change is present if the difference is greater than the threshold); responsive to determining that the difference value is greater than or equal to the threshold value, generating, by the processing circuitry, an offset value that compensates for the difference value (¶¶s 0130 and 0131 describe performing a calibration in response to the determination of the change, where the offset value is defined by the calibration that is performed); generating, by the processing circuitry and based on the offset value and subsequently received blood pressure values representative of the blood pressure of the patient sensed 
Regarding claims 11 and 19, Addison discloses all the features with respect to the corresponding claims 1 and 12, as outlined above. With respect to claim 11, Addison further discloses a display device (Fig. 1, display 20 or 28), wherein the processing circuit is configured to control the display device to display the updated parameter value (¶ 0131 describes updating a displayed blood pressure measurement based on the calibration).
Claim 19 is rejected in like manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Addison in view of US Patent Application Publication 2016/0345913 (“Montgomery”).
Regarding claims 6 and 16, Addison teaches all the features with respect to the corresponding claims 1 and 12, as outlined above. With respect to claim 6, Addison does not appear to explicitly teach wherein the processing circuitry is configured to, in response to determining that the second blood pressure is greater than or equal to the threshold value, control a user interface to present a notification that indicates autoregulation information generated based on blood pressure values received prior to the second time is inaccurate (although Addison does teach in ¶ 0131 that there is a need for recalibration based on changes in signal metrics).
Montgomery teaches, in a system that monitors a patient’s blood pressure (¶ 0015), calculating autoregulation values therefrom (Fig. 7, step 122) in a reliable manner (¶ 0018). The system generates an 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate autoregulation in Addison as in Montgomery, for the purpose of obtaining an additional diagnostic measure by which to evaluate a patient (Montgomery: ¶ 0004, helping to prevent ischemia and hyperemia), using already-existing sensors (Addison: ¶ 0021 describes measuring oxygen saturation and blood pressure). It also would have been obvious to control the display of Addison to present a notification, as in Montgomery, indicating that the autoregulation data obtained prior to the calibration of Addison (which calibration was caused by observing a significant change in blood pressure measurements) was inaccurate (requiring calibration indicates that at least some of the data prior to calibration was inaccurate), for the purpose of comprehensively informing caretakers of autoregulation status (Addison: ¶ 0045, sounding an alarm when a parameter is not within a normal range; Montgomery: ¶ 0031), or in general, for notifying the caretakers when a calibration has occurred.
Claim 16 is rejected in like manner.
Regarding claim 20, Addison teaches [a] system comprising: a memory configured to store a first blood pressure value representative of a blood pressure of a patient sensed by a blood pressure sensor at a first time (¶ 0107 describes a memory device containing a database of stored values 700, which are shown in Fig. 7 as including BP data 704. ¶¶s 0049 and 0050 describe stored reference blood pressure measurements which are obtained by any invasive or non-invasive blood pressure measuring system, such as that shown in Fig. 1); a display device (Fig. 1, display 20 or 28) configured to display … information (Fig. 3, output 314, ¶ 0081 - also see ¶ 0128, which describes displaying metric values, and ¶ 0131, which describes e.g. updating a displayed blood pressure measurement based on a calibration); and processing circuitry (Fig. 3 and ¶ 0077, processor 312. Note that ¶ 0082 describes system 300 as able to be incorporated into system 10) configured to: receive a second blood pressure value representative of the blood pressure of the patient sensed by the blood pressure sensor at a second time (¶ 0128 describes determining blood pressure and ¶¶s 0129 and 0130 describe comparing it with a stored constant or a historical value. This makes the reference/historic blood pressure value the first blood pressure value and the currently determined blood pressure value the second blood pressure 
Addison does not appear to explicitly teach the display device configured to display autoregulation information, or the processing circuitry configured to control the display device to present an indication that indicates the autoregulation information based on blood pressure values representing the blood pressure sensed prior to the second time is inaccurate (although Addison does teach in ¶ 0131 that there is a need for recalibration based on changes in signal metrics).
Montgomery teaches, in a system that monitors a patient’s blood pressure (¶ 0015), calculating autoregulation values therefrom (Fig. 7, step 122) in a reliable manner (¶ 0018). The system generates an alarm indicative of the patient’s autoregulation status, the alarm being e.g. displayed together with the autoregulation status (¶ 0031). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate and display autoregulation information in Addison as in Montgomery, for the purpose of obtaining an additional diagnostic measure by which to evaluate a patient (Montgomery: ¶ 0004, helping to prevent ischemia and hyperemia), using already-existing sensors (Addison: ¶ 0021 describes measuring oxygen saturation and blood pressure). It also would have been obvious to control the display of Addison to present a notification, as in Montgomery, indicating that the autoregulation data obtained prior to the calibration of Addison (which calibration was caused by observing a significant change in blood pressure measurements) was inaccurate (requiring calibration indicates that at least some of the data prior to calibration was inaccurate), for the purpose of comprehensively informing caretakers of autoregulation status (Addison: ¶ 0045, sounding an alarm when .

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Addison in view of US Patent Application Publication 2012/0198386 (“Hautala”) and Montgomery.
Regarding claims 7 and 17, Addison teaches all the features with respect to the corresponding claims 1 and 12, as outlined above. With respect to claim 7, Addison does not appear to explicitly teach wherein the processing circuitry is configured to, in response to determining that the second blood pressure exceeds the threshold value, control a user interface to: display … information generated based on blood pressure values representing the blood pressure sensed prior to the second time in greyscale; and display … information generated based on blood pressure values representing the blood pressure sensed after, and including, the second time in one or more colors different than the greyscale.
Hautala, in attempting to solve the problem of clearly displaying data so that a user would quickly understand it, teaches applying a greyscale transformation to a paused or background image while maintaining normal coloring on an active image (¶ 0071).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display data generated prior to the second time (prior to calibration) in greyscale, while displaying the data obtained when calibration is complete in color, as in Hautala, to indicate that the data prior to the second time is no longer as important, since it is inaccurate due to the required calibration, and to indicate that the data after and including the second time is important because it is correct/calibrated (Hautala: ¶ 0071).
Addison-Hautala does not appear to explicitly teach displaying first and second autoregulation information in this manner. 
Montgomery teaches, in a system that monitors a patient’s blood pressure (¶ 0015), calculating autoregulation values therefrom (Fig. 7, step 122) in a reliable manner (¶ 0018). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate autoregulation in Addison-Hautala as in Montgomery, for the purpose of obtaining an additional diagnostic measure by which to evaluate a patient (Montgomery: ¶ 
Claim 17 is rejected in like manner.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Addison in view of US Patent Application Publication 2011/0105927 (“Greenhut”).
Regarding claim 8, Addison teaches all the features with respect to claim 1, as outlined above. Addison does not appear to explicitly teach wherein the processing circuitry is configured to, in response to determining that the second blood pressure exceeds the threshold value, control a user interface to present a warning that indicates a blood pressure anomaly due to movement of a probe of the blood pressure sensor relative to the patient.
Greenhut teaches performing waveform classification (Fig. 3, step 108, ¶ 0035) which includes classifying a waveform as non-physiological and as artifact based on e.g. sensor motion or other mechanical interferences that cause a change in a blood pressure signal without an actual change in blood pressure (¶ 0035). The classification as e.g. artifact results in notification to a clinician informing them that artifact may be affecting sensor performance (Fig. 3, step 120, ¶ 0040).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the processor of Addison to control its display (Addison: Fig. 1, display 20 or 28) to present a warning, the warning indicating an anomaly due to movement of a probe of the blood pressure sensor (Addison: ¶ 0045 describes the oximetry probes 12 and 13 as providing the information for blood pressure calculation), as in Greenhut, for the purpose of notifying a clinician that artifact may be affecting the sensor performance (Greenhut: Fig. 3, step 120, ¶ 0040).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over various teachings of Addison.
Regarding claim 9, Addison teaches all the features with respect to claim 1, as outlined above. Addison does not appear to explicitly teach wherein the difference comprises a difference rate of change of the blood pressure over a period of time between the first time and the second time, and the threshold prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rate of change evaluations described as the simple substitution of one alternative (rate of change metric of blood pressure metric) for another (blood pressure metric) with predictable results (being able to detect significant changes in the metrics to determine that calibration was needed).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Addison in view of Greenhut and Montgomery.
Regarding claims 10 and 18, Addison teaches all the features with respect to the corresponding claims 1 and 12, as outlined above. With respect to claim 10, Addison does not appear to explicitly teach wherein the processing circuitry is configured to generate the offset value by at least: receiving a movement signal from the blood pressure sensor representative of movement of a probe of the blood pressure sensor [relative to the patient]; comparing a characteristic of the movement signal to a movement threshold; determining that the characteristic of the movement signal is greater than or equal to the movement threshold; and in response to determining that the characteristic of the movement signal is greater than or equal to the movement threshold and the difference value is greater than or equal to the threshold value, generating the offset value.
Greenhut teaches performing waveform classification (Fig. 3, step 108, ¶ 0035) which includes classifying a waveform as non-physiological and as artifact based on e.g. sensor motion or other mechanical interferences that cause a change in a blood pressure signal without an actual change in blood pressure (¶ 0035). The classification as e.g. artifact results in notification to a clinician informing them that artifact may be affecting sensor performance (Fig. 3, step 120, ¶ 0040). Classification as artifact is distinguished from classification as an atypical waveform at least based on whether the waveform is 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive a movement signal (e.g. a waveform containing an artifact which may or may not be significant, as in Greenhut) representative of movement of the probes of Addison, to compare artifacts in the signal to a threshold to determine whether they are significant (Greenhut: ¶ 0036, determining whether they would significantly alter pressure-derived measurements), and then to use the determination together with the evaluation of blood pressure change in Addison to decide to perform calibration (i.e. generate the offset value), for the purpose of ensuring that blood pressure changes (Addison) due to motion artifacts (Greenhut) are adequately addressed (Greenhut: ¶ 0035, accounting for mechanical contact or sensor motion, including accounting for permanent changes such as fibrous encapsulation).
Addison-Greenhut does not appear to explicitly teach the movement being with respect to a blood vessel within which the blood pressure sensor is disposed (although Addison does teach that the calibration device 80 may measure blood pressure invasively using a pressure sensor inserted directly into an artery (¶ 0049), there is no disclosure that this sensor is used to obtain measurements other than reference measurements).
Montgomery teaches monitoring a patient’s blood pressure using an invasive arterial line (¶ 0021, Fig. 1, sensor 12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also use the invasive line of the calibration device 80 of Addison for blood pressure measurements at the second time, as in Montgomery (e.g. in contexts where an invasive blood pressure line may be present for longer periods of time), since it is already present and known for that purpose (Montgomery), and for the purpose of obtaining more accurate measurements (while still being able to use the continuous non-invasive blood pressure sensors whenever the invasive sensor is/becomes unavailable).
Claim 18 is rejected in like manner.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Addison-Montgomery in view of Hautala.
Regarding claim 21, Addison-Montgomery teaches all the features with respect to claim 20, as outlined above. Addison-Montgomery does not appear to explicitly teach wherein the processing circuitry is configured to present the indication that indicates the autoregulation information based on the blood pressure values received prior to the second time is inaccurate by at least: displaying the autoregulation information generated based on the blood pressure values representing the blood pressure sensed prior to the second time in greyscale; and displaying subsequent autoregulation information generated based on blood pressure values representing the blood pressure sensed after, and including, the second time in one or more colors different than the greyscale.
Hautala, in attempting to solve the problem of clearly displaying data so that a user would quickly understand it, teaches applying a greyscale transformation to a paused or background image while maintaining normal coloring on an active image (¶ 0071).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display data generated prior to the second time (prior to calibration) in greyscale, while displaying the data obtained when calibration is complete in color, as in Hautala, to indicate that the data prior to the second time is no longer as important, since it is inaccurate due to the required calibration, and to indicate that the data after and including the second time is important because it is correct/calibrated (Hautala: ¶ 0071).

Allowable Subject Matter
Claims 3-5, 14, and 15 are allowable over the prior art, but are objected to as being dependent upon rejected base claims. Therefore, they will be allowed if the 35 USC 112(b) and 35 USC 101 rejections are overcome, and if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (i.e., the specification and claim objections) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or fairly suggest generating updated upper or lower limit of autoregulation values based on an offset value that compensates for a difference between a first blood pressure value obtained at a first time and a second blood pressure value obtained at a second time (where the difference is greater than or equal to a threshold), and based on subsequently received blood pressure values sensed after the second time, in combination with all other recited limitations.
US Patent Application Publication 2018/0078155 (“Baek”) teaches updating calibration parameters in response to a comparison between first and second blood pressures (¶ 0111), but does not teach updating upper or lower limits of autoregulation based on an offset.
US Patent 6,475,153 (“Khair”) teaches compensating for hold down pressure differences or translations/rotations due to motion artifacts (Figs. 14 and 23) but does not teach updating upper or lower limits of autoregulation based on an offset.
US Patent Application Publication 2017/0105631 (“Addison’631”) teaches determining safe blood pressure zones as well as upper and lower limits of autoregulation during autoregulation monitoring (Fig. 2, Abstract, ¶ 0021), and teaches modifying a target blood pressure with respect to LLA and ULA (Figs. 7 and 8, ¶ 0056), but does not teach changing the autoregulation limits themselves via the offset as claimed.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791